 170 
DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 25 
Medco Health Solutions of Las Vegas, Inc. 
and
 United 
Steel, Paper and Forestry, Rubber, Manufactur-
ing, Energy, Allied Industrial and Service 
Workers International Union, AFLŒCIO, CLC, 
Local 675.  
Cases 28ŒCAŒ22914 and 28ŒCAŒ
22915
 July 26, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On September 14, 2010, Administrative Law Judge 
William G. Kocol issued the attached decision.  The Re-
spondent filed exceptions and a supporting brief, the 

General Counsel and the Union filed answering briefs, 
and the Respondent filed reply briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions as 
modified below and to adopt his recommended Order as 
modified and set forth in full below.
2 1.   The 8(a)(1) Violations 
The Section 8(a)(1) violations at issue center on the 
Respondent™s requirement th
at employee Michael Shore 
remove a T-shirt critical 
of the Respondent™s ﬁWOWﬂ 
program, a nonmonetary incentive program under which 
employees were publicly re
cognized at weekly ceremo-
nies for various work-related accomplishments.  The 
judge found that the Respondent violated Section 8(a)(1) 
of the Act by prohibiting Shor
e from wearing the T-shirt, 
which displayed a union logo and the slogan, ﬁI don™t 
need a WOW to do my jobﬂ; by telling him that if he 

could not support the Respondent™s programs ﬁ[m]aybe 
this wasn™t the place for himﬂ; and by maintaining an 
                                                 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We shall modify the judge™s recommended Order and substitute a 
new notice to conform more closely 
to the Board™s standard remedial 
language for unlawful unilateral changes.  See, e.g., 
Mimbres Memorial 
Hospital, 337 NLRB 998 (2002), affd. sub nom. 
NLRB v. CHS Com-
munity Health Systems, Inc.
, 108 Fed. Appx. 577 (10th Cir. 2004). 
The judge found that the record did not justify electronic notice post-
ing.  As that determination is properly made at the compliance stage, 
we shall modify the judge™s recommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010). 
overly broad work rule prohibiting apparel containing 
ﬁdegrading, confrontational, slanderous, insulting or pro-
vocativeﬂ statements.  In adopting these findings, we 
agree with the judge, for the 
reasons he stated and those 
that follow, that Shore™s activity was concerted.
3  The 
judge™s factual findings demonstrate that, at a minimum, 
Shore™s wearing the shirt (1) was a logical outgrowth of 

concerted activity that (2) brought a group complaint to 
management™s attention.
4  These circumstances, separate-
ly and together, render Shore™s activity concerted.  See 

Salisbury Hotel
, 283 NLRB 685, 687 (1987); 
Meyers 
Industries (Meyers II)
, 281 NLRB 882, 887 (1986), affd. 
sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (D.C. Cir. 1987), 
cert. denied 487 U.S. 1205 (1988).  Although the Re-
spondent cites several cases in support of its position that 

Shore's conduct did not constitute concerted activity un-
der the Act, these cases are di
stinguishable, as they in-
volve complaints the Board found were purely individu-

al.5  We also agree with the judge that Shore™s criticism 
                                                 3 The judge based his finding that 
wearing the T-shirt was concerted 
activity in part on the presence of the union logo on Shore™s T-shirt.  At 
the hearing, the parties stipulated
 that the Respondent allowed employ-
ees to wear other union-related T-shirts.  The Respondent argues that, 
given this stipulation, the judge should not have considered the logo at 
all.  We fail to see how this stipul
ation can be read in the way the Re-
spondent urges, particularly as the 
stipulation would seem to be rele-
vant only to the Respondent™s motive in requiring Shore to remove his 
T-shirt, which is not at issue in 
this case.  The Respondent™s willingness 
to allow other union-related apparel is 
irrelevant in determining if wear-
ing the T-shirt in question was concer
ted, protected activity, and, as the 
Board has recently stated, it also ﬁadds nothing to [the Respondent™s] 

‚special circumstances™ defense.ﬂ  
AT&T Connecticut
, 356 NLRB 883, 
883 (2011).  In any event, as our subsequent analysis demonstrates, we 
would affirm the violations the ju
dge found regardless of the logo™s 
presence. 
4 The record establishes widespread discontent with WOW among 
the Respondent™s employees, both at the Las Vegas facility, where 
Shore worked, and elsewhere.  The T-shirt itself was designed by some 

of the Respondent™s Pittsburgh em
ployees (and displayed ﬁLocal 
993ﬂŠthe number of the Pittsburgh localŠunder the United Steel-
workers insignia).  These Pittsburgh 
employees distributed the T-shirt 
at a national conference for local uni
on officials from the Respondent™s 
various facilities, and the distributio
n took place during 
a discussion of 
employee concerns about WOW.  Thus, Shore was making common 

cause not only with the Las Vegas employees who shared his dislike for 
the program, but with employees fro
m other facilities who shared the 
sentiments expressed on the T-shirt.  As the Board has noted, employ-

ees working for the same employer 
at different locations ﬁwill often 
have common interests and concerns
 . . . that may be addressed by 
concerted action.ﬂ  
Hillhaven Highland House
, 336 NLRB 646, 649 
(2001), enfd. sub nom. 
First Healthcare Corp. v. NLRB
, 344 F.3d 523 
(6th Cir. 2003). 
5 Abramson, LLC
, 345 NLRB 171, 173
Œ174 (2005), involved an in-
dividual™s unassisted Title VII discrimination claim, which he admitted 
was filed only to ﬁbetter himselfﬂ; 
National Wax Co.
, 251 NLRB 1064, 
1064 (1980), dealt with an employee™s attempt to secure a wage in-

crease for himself only; and 
Tampa Tribune, 346 NLRB 369, 371
Œ372 
(2006), involved an employee™s protest, which the Board found to be 
purely individual, of a supervisor
™s alleged favoritism.  Chairman 
 MEDCO HEALTH SOLUTIONS OF LAS VEGAS
, INC
.  171
of the WOW program was related to terms and condi-
tions of employment and was 
therefore protected activi-
ty.6 We similarly adopt the judge™s finding that the Re-
spondent failed to demonstrate ﬁspecial circumstancesﬂ 

justifying the prohibition of the shirt.  As the judge ob-
served, the Respondent™s claim 
that customer tours justi-
fied its absolute ban on Shor
e wearing the T-shirt is una-
vailing because the tours were not a daily occurrence.
7  Cf. USF Red Star, Inc., 339 NLRB 389, 391 (2003) (no 
special circumstances where ban on union button applied 
to facility with no customer contact).  We further observe 
that, even if the tours we
re conducted daily, the Re-
spondent has not offered any evidence that the slogan 
reasonably raised ﬁthe genuine possibility of harm to the 
customer relationship.ﬂ  
Pathmark Stores, Inc.
, 342 NLRB 378, 379 (2004).
8 Because Shore engaged in protected, concerted activi-
ty, and there were no special 
circumstances to justify the 
Respondent's prohibition on wearing the T-shirt, we 
adopt the judge™s finding that the Respondent violated 
Section 8(a)(1) by prohibiting th
e wearing of the T-shirt.  
                                                                              
Liebman adheres to her dissents in 
Abramson
 and 
Tampa Tribune
, but 
agrees that they are dis
tinguishable in any event. 
6 The Respondent itself characterized WOW as an incentive program 
in its position statement to the Region.  See GC Exh. 14.  We are not 
aware of any case in which the Boar
d has stated that employees™ criti-
cism of an employer™s nonmonetary incentives cannot be protected 
activity.  The cases cited by the Respondent are easily distinguished, as 
the courts found that they involved me
re griping or ﬁprotestsﬂ intended 
solely to belittle the employer (
New River Industries. v. NLRB
, 945 
F.2d 1290, 1295 (4th Cir. 1991)), protests involving policies unrelated 
to working conditions (
NLRB v. Electrical Workers Local 1229 (Jeffer-
son Standard)
, 346 U.S. 464, 476 (1953)), and protests that articulate 
no goal to which the employer can respond (
Vemco, Inc. v. NLRB
, 79 
F.3d 526, 529
Œ530 (6th Cir. 1996)).  More importantly, none of these 
cases supports the Respondent™s argument that conduct protesting the 

WOW program is not protected by Sec. 7 either because WOW recipi-
ents receive no monetary award or
 because the WOW program is not 
directly connected to discipline, wa
ge increases, or promotions.  Criti-
cism of a program intended to cr
eate an incentive for employees to 
work harder or be more productive relates to terms and conditions of 
employment. 
7 The record also shows that employees generally received advance 
notification of upcoming tours. 
8 The Respondent appears to argue th
at the nature of the T-shirt itself 
constituted special circumstances because it was ﬁimmediately offen-
sive.ﬂ  The Board has found that sp
ecial circumstances can justify bans 
on otherwise-protected apparel where 
the apparel at issue was vulgar, 
obscene, or threatened to disrupt 
production or employee discipline.  
See, e.g., 
Leiser Construction, LLC
, 349 NLRB 413, 415 (2007) (vul-
gar and obscene drawing), petition for 
review denied 281 Fed. Appx. 
781 (10th Cir. 2008); 
Southwestern Bell Telephone Co.
, 200 NLRB 
667, 670 (1972) (obscene slogan); 
United Aircraft Corp.
, 134 NLRB 
1632, 1634Œ1635 (1961) (slogan threatened discipline and production).  

Shore™s shirt was neither vulgar nor obscene, and the Respondent has 
offered no evidence that it threatened to disrupt discipline or produc-
tion. 
We similarly adopt the judge™s finding that the Respond-
ent™s statement that, if Shore could not support the Re-
spondent™s policies, there were other jobs out there and 
perhaps ﬁthis wasn™t the place for himﬂ was an implied 

threat in violation of Section 8(a)(1).  Cf. 
Jupiter Medi-
cal Center Pavilion
, 346 NLRB 650, 651 (2006) (finding 
employer™s statement that, if complaining employee was 

unhappy, ﬁ[m]aybe this isn™t the place for you . . . there 
are a lot of jobs out thereﬂ 
was implied threat of dis-
charge).  We also agree that
 the judge properly applied 
Lutheran Heritage Village-Livonia
, 343 NLRB 646 
(2004), in determining that the Respondent, in applying 
the dress code to restrain Section 7 activity, violated Sec-
tion 8(a)(1) by maintaining an overly broad work rule.
9  We find it unnecessary to ad
dress the judge™s additional 
finding that employees would 
reasonably read the code 
to restrict Section 7 activity, as any such finding would 
not affect the remedy. 
2.  The 8(a)(5) Violation 
The judge found that the Respondent violated Section 
8(a)(5) and (1) of the Act by unilaterally changing its 

dress code to require pharmacists to wear lab coats at all 
times.  We affirm this finding.  As an initial matter, we 
adopt the judge™s findings that the Respondent failed to 

demonstrate that the Union waived bargaining either 
through the management-rights clause contained in a 
collective-bargaining agreemen
t between the Respondent 
and a predecessor union (the Guild contract)Šan agree-
ment that was not in effect 
during the events in ques-
tionŠor through past practice, about which the Re-

spondent has offered no reliable evidence.
10  We also
 reject the Respondent™s implicit argument that the Union 

waived bargaining by failing to pursue it diligently.  Alt-
hough the Union took 3 weeks to request bargaining, it 
nevertheless did so well in advance of the new policy™s 
                                                 9 The Respondent asserts that the ch
allenge to the Respondent's dress 
code is time-barred because the dre
ss code language at issue had been 
in place for many years prior to the filing of the relevant charge.  We 
reject the Respondent™s 10(b) defense 
because the charge at issue chal-
lenges the maintenance, not the promulgation, of an overly broad work 

rule.  See 
Varo, Inc.
, 172 NLRB 2062, 2062 fn. 1 (1968), enfd. 425 
F.2d 293 (5th Cir. 1970). 
10 The Respondent™s human resources director, Michele Agnew, tes-
tified that under the parties™ past 
practice, which derived (according to 
Agnew) from the language of the 
management-rights clause in the 
Guild contract, the Respondent gave the Union notice of any rule 

change, and if the Union did not obj
ect within 24 hours, the change 
would be implemented.  But the 
language of the management-rights 
clause only referred to the 
Respondent
 having a 24-hour window to 
withdraw work rules afte
r the Guild gave notice of its belief that the 
rules were not in accord with the 
contract.  The clause imposed no 
obligation on the Guild to act within
 any particular timeframe.  Thus, 
we agree with the judge that Agne
w™s testimony was ﬁpuzzlingﬂ and 
insufficient to sustain Respondent™s burden of proof. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  172 
announced implementation date.
11  This delay is further 
justified because it was due, in part, to union chair, Wil-
liam Webb™s, need to consult with his superiors regard-
ing whether the dress code was a mandatory subject of 

bargaining.  See 
Pontiac Osteopathic Hospital
, 336 
NLRB 1021, 1024 (2001).  
Under these circumstances, 
we find that the Respondent has not established that the 

Union waived its right to bargain over the dress code 
change by failing to pursue bargaining in a diligent man-
ner.
12 Unlike the judge, we find it unnecessary to pass on 
whether the Respondent presented the Union with a fait 
accompli on November 19, when it first informed the 
Union of the intended change.  When the Union actually 
requested bargaining on December 9, the Respondent 

stated that it did not believe the dress code was a manda-
tory subject of bargaining, and when the parties met on 
December 10, the Respondent opened the meeting by 

announcing it was not there to bargain.  These statements 
constitute an overt refusal to bargain, in violation of Sec-
tion 8(a)(5) and (1).  We reject the Respondent™s argu-

ment that these statements were mere ﬁbluster and ban-
terﬂ that the judge took out of context.  Both statements 
expressed substantive legal positions, rather than the 

types of comments the Board has previously found to be 
ﬁbluster and banter.ﬂ
13  Likewise, nothing else about the 
                                                 11 Past cases in which the Board has found a lack of due diligence on 
a union™s part typically involve situ
ations in which the union has not 
requested bargaining at all, or ha
s waited until after implementation to 
request bargaining when it had adequate opportunity to do so before 

implementation.  See, e.g., 
Haddon Craftsmen
, 300 NLRB 789, 790 
(1990) (no bargaining requested), review denied mem. 937 F.2d 597 
(3d Cir. 1991); 
City Hospital of East Liverpool
, 234 NLRB 58, 59 
(1978) (request after implementation). 
12  The collective-bargaining agreem
ent entered into between the Re-
spondent and the Union in December 2009, which contained a man-
agement-rights clause vesting in 
the Respondent ﬁ[t]he promulgation 
and enforcement of rules and regula
tions not inconsistent with the 
provisions of this Agreement,ﬂ was, by its terms, made retroactive to 
September 1.  The duty to bargain 
over the dress code change arose on 
November 19, when the Respondent announced the change.  The Re-
spondent excepts to the judge™s finding, in concluding that the Union 
did not waive bargaining over the cha
nge, that ﬁthe mere retroactivity 
of the contract does not amount to a clear and unmistakable waiver of a 
preexisting obligation to bargain.ﬂ 
 Because the Respondent does not 
articulate, either in its exceptions or supporting brief, any grounds for 

overturning this purportedly erroneous
 conclusion, we shall disregard 
this exception.  See 
Holsum de Puerto Rico, Inc.
, 344 NLRB 694, 694 
fn. 1 (2005) (applying Sec. 102.46(b)(2) of the Board™s Rules and Reg-

ulations), enfd. 456 F.3d 265 (1st Cir. 2006). 
13 See, e.g., 
Logemann Bros. Co.
, 298 NLRB 1018, 1021, 1036 
(1990) (excusing employer™s occasio
nal statements during negotiations 
that ﬁit is this contract or noneﬂ); 
Allbritton Communications
, 271 
NLRB 201, 206, 243 (1984) (excusing nonsubstantive comments made 
during negotiations that the respondent
 would stick to its proposals ﬁno 
matter what,ﬂ insisted on a particular
 provision ﬁno ifs, ands, or buts,ﬂ 
and would ﬁroll right overﬂ employee
s who disagreed), enfd. 766 F.2d 
context of the statements suggests they were anything 
other than straightforward statements of the Respond-
ent™s unwavering position.  The supposed concession the 
Respondent claims it made on December 10Ša provi-

sion for short-sleeved lab coatsŠwas already mentioned 
on November 19, and therefore does not demonstrate that 
the Respondent was bargaining or was willing to bargain 

on December 10.  And the Respondent™s willingness to 
ﬁdiscussﬂ or ﬁexplainﬂ the ch
ange and ﬁlisten toﬂ the Un-
ion™s concerns has no bearing on the Respondent™s will-

ingness to bargain over the change.  It is entirely possible 
to listen to concerns about a change without being will-
ing to bargain over the change, 
and that is precisely what 
happened here.  Accordingly, we affirm the judge™s find-
ing that the Respondent violated Section 8(a)(5) and (1) 

by refusing to bargain over the change to the employee 
dress code. 
ORDER 
The Respondent, Medco Health Solutions of Las Ve-
gas, Inc., Las Vegas, Nevada, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
(a) Prohibiting employees from wearing clothing that 
display messages that protest working conditions. 
(b) Inviting employees to quit their employment in re-
sponse to their protest of working conditions. 
(c) Maintaining overly broad work rules that prohibit 
employees from wearing clothing with messages that 
were provocative, insulting, or confrontational. 
(d) Changing the dress code rules without first allow-
ing the Union an opportunity to bargain on the matter. 
(e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind the overly broad work rules that prohibit 
employees from wearing clothing with messages that are 
provocative, insulting, or confrontational and notify em-
ployees in writing that it has done so. 
(b) Upon request of the Union, rescind the unilateral 
change that it made to the dr
ess code on January 1, 2010, 
without first bargaining with the Union. 
(c) Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit em-
ployees, notify and, on request, bargain with the Union 

as the exclusive collective-ba
rgaining representative of 
employees in the following bargaining unit: 
                                                                               
812 (3d Cir. 1985), cert. denied 474 U.S. 1081 (1986), overruled on 
other grounds 
Avon Roofing & Sheet Metal Co.
, 312 NLRB 499 (1993). 
 MEDCO HEALTH SOLUTIONS OF LAS VEGAS
, INC
.  173
All regular full-time and part-time staff registered 
pharmacists at its pharmacy located at 6225 Annie 
Oakley Drive, Las Vegas, Nevada 89120; but exclud-
ing all other pharmacy employees, customer service 

personnel, inventory control clerks, and supervisors, 
managers, confidential and administrative employees 
and guards, as defined in the National Labor Relations 

Act. 
 (d) Within 14 days after service by the Region, post at 
its Las Vegas, Nevada facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
14  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 

any other material.  In the 
event that, during the penden-
cy of these proceedings, the 
Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 

any time since August 22, 2009. 
(e) Within 21 days after service by the Region, file 
with the Regional Director a sworn certificate of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
                                                 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 prohibit employees from wearing cloth-
ing that display messages that protest working condi-
tions. 
WE WILL NOT
 invite employees to quit their employ-
ment in response to their protest of working conditions. 
WE WILL NOT
 maintain overly broad work rules that 
prohibit employees from wearing clothing with messages 
that are provocative, insulting, or confrontational. 
WE WILL NOT
 change the dress code rules without first 
allowing the United Steel, Paper and Forestry, Rubber, 
Manufacturing, Energy, Allied Industrial and Service 

Workers International Union, AFL
ŒCIO, CLC, Local 
675 an opportunity to bargain on the matter. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL rescind the overly broad work rules that pro-
hibit employees from wearing clothing with messages 
that are provocative, insultin
g, or confrontational, and 
WE WILL
 notify employees in writing that we have done so. 
WE WILL, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

Union as the exclusive collective-bargaining representa-
tive of our employees in the following bargaining unit: 
 All regular full-time and part-time staff registered 
pharmacists at its pharmacy located at 6225 Annie 

Oakley Drive, Las Vegas, Nevada 89120; but exclud-
ing all other pharmacy employees, customer service 
personnel, inventory control clerks, and supervisors, 

managers, confidential and administrative employees 
and guards, as defined in the National Labor Relations 
Act. 
 WE WILL, on request by the Union, rescind the change 
that we made to the dress code, unilaterally, on January 

1, 2010. 
 MEDCO HEALTH 
SOLUTIONS OF 
LAS 
VEGAS
, INC.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  174 
Pablo A. Godoy 
and Paul R. Irving, Esq., 
for the General Counsel. Marc L. Zaken, Esq. (Edwards, 
Angell, Palmer & Dodge, LLP), 
of Stamford, Connectic
ut, for the Respondent. 
Michael D. Weiner, Esq. (Gilbert & Sackman), 
of Los Angeles, 
California, for the Union. 
DECISION 
STATEMENT OF THE 
CASE WILLIAM G. KOCOL
, Administrative Law Judge. This case 
was tried in Las Vega
s, Nevada, on July 21
Œ22, 2010.  The first 
charge was filed by the United Steel, Paper and Forestry, Rub-
ber, Manufacturing, Energy, Allied Industrial and Service 

Workers International Union, 
AFLŒCIO, CLC, Local 675 (the 
Union) on February 22, 2010, and the complaint was issued 
May 12, 2010.  The complaint alle
ges that Medco Health Solu-
tions of Las Vegas, Inc. (Medco) 
violated Section 8(a)(1) of the 
Act by maintaining an unlawful dress code rule, threatening an 
employee with unspecified reprisals because the employee 
engaged in concerted activity protected by the Act, and dis-
criminatorily enforcing the dress code rule by prohibiting an 
employee from engaging in that activity.  The complaint also 
alleges that Medco violated Sect
ion 8(a)(5) and (1) by changing 
its dress code without first allowing the Union an opportunity 
to bargain concerning the change
.  Medco filed a timely answer 
that admitted the allegations in the complaint concerning the 
service of the charges, interstate commerce and jurisdiction, 
labor organization status of the Union, supervisory and agency 
status, appropriate unit, and recognition and 9(a) status of the 
Union; Medco denied the substa
ntive allegations in the com-
plaint. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Union, and Medco, I make the 
following. FINDINGS OF FACT
 I.  JURISDICTION
 Medco, a corporation, is engaged in the sale and distribution 
of pharmaceutical products at its facility in Las Vegas, Nevada, 
where it annually sells and ship
s products valued in excess of 
$50,000 directly to points located 
outside the Stat
e of Nevada.  
Medco admits and I find that it 
is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Medco operates several facilities in the United States includ-
ing a mail order pharmacy and ca
ll center in Las Vegas, Neva-
da.  The pharmacy does not operate in a traditional manner in 
that consumers do not normally come to the facility, present 
their prescriptions, and then await the medications.  Instead, the 
prescriptions are filled in a highly automated process and then 
mailed to the consumer.  As a result, there is no face to face 
interaction between Medco™s em
ployees and the consumers.  
However, Medco does offer tours of the facility to existing and 
potential customers; these tours occur about once or twice a 
week.  Employees at the facility are notified by means of a 
monitor of upcoming scheduled t
ours.  The call center at the 
facility is separately operated on
 a 24/7 basis and is staffed by 
customer service representatives
 who talk by telephone to con-
sumers about their prescriptions
.  The call center operation at 
the facility is not involved in this proceeding. 
Medco employs about 841 persons 
at the Las Vegas facility.  
This includes approximately 140
 pharmacists of whom 69 are 
currently represented by the Union.
1  This recognition was a 
result of a stipulated election th
at the Union won and that oust-
ed the Guild for Professional Pharmacists as the representative 
of the employees in the pharmacist unit; the Union was certi-
fied on August 11, 2009.  The Guild
, in turn, had early replaced 
the Union as the bargaining representative of the pharmacists.  
Medco and the Union began bargaining after the Union™s certi-
fication; they used the Guild co
ntract as a starting point and 
negotiated changes to that agreement and reached agreement on 
a collective-bargaining agreement on December 7.  On Decem-
ber 14 the membership approved that contract.  Except for 
wage rates and stock 
options, the contract was retroactive to 
September 1. 
The nonpharmacist pharmacy empl
oyees are also represent-
ed by the Union in a separate unit.  This includes about 105 
coverage review representatives and about 80
Œ100 pharmacy 
technicians. 
 Medco has a dress code policy that explains: 
 One of the primary objectives of this business is to create and 
maintain a professional workpla
ce.  Dress can influence busi-
ness results in two waysŠ 
 (1) Our dress creates a percepti
on by customers and potential 
customers as to how effective we will be in handling their 

business.  In addition to seeing 
the technologies employed in 
our facility, customers get a visual snapshot of the employees.  
Neat, clean, conservative dress typically leaves a positive im-
pression.  Customers with a positive impression are more like-
ly to either start doing business with us or continue to do 
business with us.  Both of these events have a positive impact 
on business results. 
 (2) The clothing we choose to wear to work can sometimes 

create a distraction in the wo
rk place by causing other em-
ployees to become upset, laugh or stop what they are doing 
and stare or discuss the issue with other employees.  Distrac-

tions can take people™s focus away
 from their jobs, thus creat-
ing the possibility of lost produc
tivity or quality of service 
problems. 
                                                  1 The recognized bargaining unit is: 
All full-time and part-time staff pharmacists employed by Medco at its 

pharmacy located at 6225 Annie Oakley Drive, Las Vegas, Nevada, 
89120, excluding all other pharmacy employees, customer service 
personnel, confidential and administrative employees, inventory con-

trol clerks, managers, and guards and supervisors as defined in the 
Act.  MEDCO HEALTH SOLUTIONS OF LAS VEGAS
, INC
.  175
The dress code included the following rule: 
 Articles of clothing that contain phrases, words, statements, 
pictures, cartoons or drawings 
that are degrading, confronta-
tional, slanderous, insulting or provocative are never appro-
priate. 
 During the relevant time period Thomas Shanahan was vice 
president/ general manager of 
for Medco in Las Vegas.  As 
such he was responsible for overseeing the operations of the 
pharmacy.  Michele Agnew is 
Medco™s human resources direc-
tor at its Las Vegas facility. 
B.  WOW Allegations 
Medco has a program that it calls ﬁWOW.ﬂ  WOW was im-
plemented in the Las Vegas 
pharmacy on June 24, 2009, and 
thereafter in all other Medco facilities.  Medco describes the 
WOW program as:  
 [A] movement focused on building trusting relationships by 

delivering platinum level service through each and every pro-
cess, generating pleasant member surprises, and increases the 
level of satisfaction for our members. 
 . . .
 .  Every employee has the opportunity to participate in the 

WOW program and create a positive member experience by 

exceeding the member™s expectat
ions and providing total pa-
tient care.  By taking advantage of these opportunities you can 
increase the level of satisfact
ion and show our members that 
Service (sic) at Medco is a top priority.  As employees per-
form at the WOW level we will use the Wall of WOW and 
the weekly WOW Ceremonies to show off your achieve-
ments.  During the weekly ceremonies, the details of each 
employees (sic) WOW award will be presented in front of the 
achiever™s peers and management.  They will be invited to 
come up and receive their award.  The Wall of WOW will be 
updated weekly with member, client, management, peer com-
pliments or details about the 
ways in which you positively 
impact our members.  WOW profiles with your picture, de-
scribing your achievements will be shown on the monitor, and 
we will list individual names of people that consistently ex-
hibit WOW behaviors; the list goes on and on. 
 Employees can qualify for a WOW in several ways.  For exam-
ple, someone may compliment an employee for the service that 
the employee provided; the compliment can come from a cus-
tomer, peer or member of ma
nagement.  WOW™
s may be re-
warded for: 
 [E]xtraordinary steps and ownership of a complex situation, 
to successfully facilitate the re
solution of a member issue or 
order [prescription] processing, resulting in improved member 
satisfaction or restoration of a member™s confidence [in Med-
co]. 
 WOW™s can arise from a ﬁSafety Save,ﬂ  ﬁWOW What a 

Catch,ﬂ and ﬁSystem/Proce
ss Improvement Recommenda-
tions.ﬂ  While nominations fo
r a WOW can come from several 
sources, management decides whether a WOW will be award-
ed. 
 The WOW award levels are described as follows: 
   Breakdown of Award levels: 
 1stŠ5th WOW AwardŠWhite Belt 
 6thŠ10th WOW AwardŠYellow Belt  11thŠ15th WOW AwardŠOrange Belt  16thŠ20th WOW AwardŠGreen Belt  21stŠ30th WOW AwardŠBrown Belt  31stŠWOW AwardŠBlack Belt 
(Additional degrees of the Black Belt can be earned) 
 Although the program describes awards as belts received by 
employees, in reality the employee receives a certificate and a 
lanyard of appropriate color that the employee may wear or 
display to others at the pharmacy; no monetary rewards are 
given under this program and the WOW awards are not used in 
personnel actions such as promo
tions or pay increases.  Medco 
has a full-time employee who administers the WOW program. 
Medco has a large ﬁWall of WOWﬂ in the cafeteria that dis-
plays recent WOW recipients and the reasons they received the 
WOW; it is approximately 20-feet long and concave in form, 
giving it a wave-like appearance
.  The wall of WOW is a stop 
on the tours that Medco gives of
 its facility.  As mentioned 
above, the WOW awards are presented to employees at weekly 
ceremonies that take place in the cafeteria.  These ceremonies 
last from 20 to 45 minutes, ligh
t refreshments are served, and 
employees are on paid time.  Thomas Shanahan, Medco™s vice 
president/general manager and Me
dco™s highest ranking official at the pharmacy, presents the WOW awards to the employees.  
Shanahan was personally highly invested in the WOW program 
and was unaware of any discontent with the program. 
However, not all employees 
liked the WOW program.  Mi-
chael Shore worked
2 in the coverage review department and 
was part of the pharmacy unit (
not to be confused with the 
pharmacists unit).  Shore was also vice chairman of the Union 
for that bargaining unit.  Shore felt that he got paid to do his job 
and did not need a WOW to inspire his work performance.  
Other employees expr
essed similar sentiments about the WOW 
program to Shore.  Marissa 
Osterman, a Medco employee and 
the Union™s unit chairperson, also received comments from 
employees about the WOW program.  Employees said they 
thought it was a waste of money, th
at they were just doing their 
jobs, and that they did not want to get up in front of people 
during the ceremonies.  At so
me point Osterman attended a 
Union Medco Council conference in Florida for local union 
officials from around country; the WOW program was a topic 
of discussion there.  The union 
officials discussed the possibil-
ity of conducting a survey among employees about the WOW 
program and presenting the survey to Medco because the sense 
was that there was general discontent among employees about 
the WOW program.  A local union had produced a number of 
the T-shirts on the subject and made them available to local 
union officials.  The T-shirts had a Steelworkers logo on the 
front and on the back it read, ﬁI don™t need a WOW to do my 
job.ﬂ  Osterman brought back a 
T-shirt back and gave it to 
Shore.                                                  2 Shore left Medco after his wife
 accepted employment outside Ne-
vada. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  176 
On February 12, 2010, Shore wore the T-shirt to work.  Em-
ployees reacted to the T-shirt 
by giving Shore a thumbs-up and 
a pat on the back, others commented that the WOW program 
was crap, and some asked if they
 could get the same T-shirt.  
Shanahan told Agnew that he had a report that Shore was wear-
ing the T-shirt in the cafeteria; Shanahan was upset.  Agnew 
told him to calm down and that they should talk to Shore.  
Shore was then summoned to the Shanahan™s office; Agnew 
requested that Osterman also be
 there.  Agnew asked Shore to 
remove the smock he was wearing so they could see the T-shirt 
and Shore did so.  Agnew and Sh
anahan expressed their disap-
pointment that Shore was wearing the T-shirt and they defend-
ed the WOW program.  Shore answered that the T-shirt ex-
pressed his opinion of the WOW program and that he felt that 
he should be able to wear it.  Agnew and Shanahan said that the 
T-shirt was insulting and they expected him to remove the shirt.  
I now point to a difference in 
testimony among the witnesses.  
According to Shore, Shanahan said that if Shore wore the T-
shirt again he no longer would be working at Medco.  Agnew 
and Shanahan denied that anyone said that Shore could be fired 
or disciplined for wearing that shirt.  However, Agnew admit-
ted that Shanahan told Shore that Medco would continue the 
WOW program and that if Shore did not like it he did not have 
to work there; Shanahan conceded that he told Shore that if he 
could not support the WOW program that there was plenty of 
work out there and maybe Medco wasn™t the place for him.  
Based on my observation of the relative demeanor of the wit-
nesses, I conclude that the test
imony of Agnew and Shanahan is 
more likely than Shore™s testimon
y.  Osterman then offered to 
provide Shore with another shirt, but Shore declined the offer.  
Shore went to his car, changed shirts, and returned to work.  
Agnew conceded at trial even if Shore wore the T-shirt only on 
days with no tours Medco still would have prohibited him from 
wearing it because it was insulting to Medco and therefore 
violated Medco™s dress code rule. 
Analysis 
As the Board recently restated, employees have the right un-
der the Act to wear prounion T-shirts at the workplace.  
Stabi-
lus, Inc
., 355 NLRB 914, 916 (2010), and cases cited therein. 
This holding of course applied 
not only to prounion T-shirts but 
also to T-shirts with other messages that may be protected un-
der the Act. I first examine whether Shore™s wearing of the T-
shirt was concerted activity under 
the Act.  The T-shirt bore the 
Union™s logo and Shore was a union official.  Shore openly 
displayed the shirt and its message to fellow employees.  Med-
co knew all of this.  It therefore must have been clear to Medco 
that the message on the T-shirt was connected to the Union and 
designed to enlist employee support for the message.  
I therefore reject Medco™s argument that Shore™s activity was 
not concerted.  I next examine whether the message on the T-
shirt pertained to a term or co
ndition of employment.  On the 
one hand, the WOW program wa
s unconnected to discipline 
and not used for wage increases 
or promotions.  However, em-
ployees are expected to participate and buy into the program.  
High level management officials are involved in the award 
ceremonies.  The award ceremonies are held regularly and last 
for substantial periods of time 
while the participating employ-
ees are relieved of their work duties, remain on paid time, are 
served light refreshments.  These factors, in combination, make 
the WOW program a term and cond
ition of employment.  In its 
brief Medco cites 
New River Industries v. NLRB, 
945 F.2d 1290 (4th Cir. 1991).  In that case the employer gave employees free 
ice cream cones to celebrate an agreement the employer had 
reached with a supplier.  Tw
o employees wrote a letter belit-
tling the free ice cream cones.  The court held that the ice 
cream cones given on that occasion did not amount to a term 
and condition of employment.  But the WOW program as I 
have already described is more 
substantial than a one-time offer 
of free ice cream.  Medco also cites 
Southwestern Bell Tele-
phone, 200 NLRB 667 (1972), and similar cases.  In that case 
employees wore apparel proclaiming, ﬁMa Bell is a Cheap 
Mother.ﬂ  However, no thinly veiled obscenity is contained in 
the message on the T-shirt in this case.
  Medco relies on Noah™s New York Bagels,
 324 NLRB 266, 275 (1997).  In that case the 
message was ﬁIf its [sic] not Uni
on, its [sic] not Kosher.ﬂ  The 
Board concluded that the message
 was mocking the employer™s 
kosher policy.  But the employer
™s kosher policy, by itself, 
cannot be construed as a term 
and condition of employment.  
Here, Shore™s message dealt w
ith a condition of employmentŠ
the WOW program.  The fact that Medco was proud of the 
WOW program does not deprive employees of the right under 
the Act to view it differently and protest it.  Nor does the fact 
that Medco highlighted the WOW program to customers and 
potential customers in an effort 
to retain or gain business serve 
to deprive employees of the righ
t to visibly challenge the pro-
gram.  Finally, Medco argues that
 it was privileged to forbid 
Shore from wearing the shirt in the presence of customers.  But 
I need not decide that issue because Medco did not attempt to 
narrowly construct its a rule to that effect. Instead, it complete-
ly banned the display of the T-shirt.  
USF Red Star, 
339 NLRB 389, 391 (2003).  In this regard I note that Medco itself has 
formulated other dress code policies that apply when customers 
may be present at the facility. 
In sum, I conclude that the T-shirt that Shore wore was a un-
ion supported protest of a worki
ng condition.  By its nature 
Shore™s activity was designed to
 engender support among em-
ployees to protest the WOW program.  As such, it was activity 
that was protected by the Act.  I described above how Shanahan 
and Agnew instructed Shore to remove the T-shirt.  By prohib-
iting employees from wearing clothing that display messages 
that protest working conditio
ns, Medco violated Section 
8(a)(1).  
Republic Aviation Corp. v. NLRB, 
324 U.S. 793 
(1945). I have described above how Shanahan invited Shore to quit 
his employment at Medco becaus
e Shore displayed his dislike 
for the WOW program.  An employ
er that responds to protect-
ed concerted protests of work
ing conditions by telling employ-
ees they can leave if they do not like the conditions coerces 
employees within the meaning of 
Section 8(a)(1) of the Act.  
Inviting employees to quit their 
employment in such circum-
stances interferes with the free exercise of employees™ Section 
7 right to protest working conditions.  
Alton H. Piester, LLC, 
353 NLRB 369 (2008); 
House Calls, Inc., 
304 NLRB 311, 313 
(1991); Chinese Daily
 News, 
346 NLRB 906 (2006); 
McDaniel Ford., 
322 NLRB 956 fn. 1 (1997) (ﬁIt is well settled that an 
 MEDCO HEALTH SOLUTIONS OF LAS VEGAS
, INC
.  177
employer™s invitation to an em
ployee to quit in response to 
their exercise of protected concerted activity is coercive, be-
cause it conveys to employees that . . . engaging in . . . concert-
ed activities and their continued employment are not compati-
ble, and implicitly threatens 
discharge of the employees in-
volved.ﬂ).  By inviting employee
s to quit their employment in 
response to their protest of wo
rking conditions, Medco violated 
Section 8(a)(1) of the Act.    
I next examine the validity of 
Medco™s dress code rule that 
forbids employees from wearing clothing that contain phrases, 
words, statements, pictures, car
toons  or drawings that are 
ﬁconfrontational, . . . insulting or provocative. . . .ﬂ  In 
Lutheran Heritage Village-Livonia
, 343 NLRB 646 (2004), the Board 
stated the following standards fo
r determining whether an em-
ployer™s maintenance of a work rule
 violates Section 8(a)(1).  If 
the rule explicitly restricts Section 7 activity, it is unlawful. Id. 
at 646.  If the rule does not explic
itly restrict Section 7 activity, 
it is nonetheless unlawful if (1
) employees would reasonably 
construe the language of the rule to prohibit Section 7 activity; 
(2) the rule was promulgated in 
response to union activity; or 
(3) the rule has been applied to restrict the exercise of Section 7 
rights. Id. at 647.  In applying these standards, the Board does 
not read particular phrases in is
olation, and it does not presume 
improper interference with employee
 rights.  Id. at 646.  I have 
found above that Medco applied its
 dress code rule forbidding 
ﬁinsultingﬂ clothing to restrict ac
tivity that is protected by Sec-
tion 7.3  By doing so Medco violated Section 8(a)(1).  I now 
turn to the ordinary meaning of the words ﬁconfrontationalﬂ and 
ﬁprovocativeﬂ as it might apply to clothing and examine wheth-
er employees can reasonably un
derstand those words to cover 
activity that is protected by the Act.  A common definition of 
confront is ﬁto face with
 hostility; oppose defiantly.ﬂ
4  A com-
mon definition for ﬁprovokeﬂ is ﬁt
o stir or incite to action; 
arouse.ﬂ
5 Indeed, ﬁconfrontﬂ and ﬁprovoke™ to some degree 
may be synonyms.
6  Section 7 of the Act allows employees to 
defiantly oppose employer wor
kplace policies or conduct.  
Cannot employees defiantly oppose the discharge of a union 
steward, for example?  It also allows employees to stir or incite 
other employees to action concerning employer workplace 
conduct.  Cannot employees incite other employees to join in 
handbilling against an 
employer, or sign 
a petition protesting 
mandatory overtime?  Employees 
likely feel they could be sub-
ject to discipline if they wore
 such clothing.  Medco points to 
Agnew™s testimony that ﬁprovoc
ativeﬂ meant ﬁsexually provoc-
ative.ﬂ  Medco can certainly ba
n the wearing of sexually pro-
vocative clothing without running af
oul of the Act, but this is 
not what the rule says and there is no evidence that Medco 
communicated this meaning to employees.  By maintaining 
overly broad work rules that prohibited employees from wear-
ing clothing with messages that were provocative, insulting, or 
confrontational, Medco vi
olated Section 8(a)(1). 
                                                 3 I emphasize that it is the application of the rule to protected con-
duct, and not its facial invalidity, 
that makes this rule unlawful. 
4 The American Heritage Dictionary of the English Language
, New 
College Edition (1976). 
5 Id. 
6 Id. 
C.  Dress Code Changes 
Effective January 1, 2010, Medc
o altered its dress code to 
require pharmacists to wear wh
ite lab coats that Medco provid-
ed to them.  Before that time a practice had developed whereby 
pharmacists wore the lab coats only on days that tours were 
scheduled.  Also effective January 1, Medco required all em-
ployees to dress in business casu
al attire on scheduled tour 
days.  Prior to this time employees were allowed to dress in a 
more casual manner, including 
T-shirts, shorts, jeans, and 
sweatshirts on tour days.   
Earlier, on November 19, 2009, Medco gave the William 
Webb, an employee and union ch
air of the pharmacists unit, a 
memorandum that read: 
 Effective January 1st, 2010, all Medco Pharmacists at the var-

ious operational sites throughout the country will be required 
to wear white lab coats as part of their day to day attire.  This 
will ensure a professional, tour ready environment at all times.  
It will also help to present a professional image of all pharma-
cists while in Medco™s work environment and assist in Med-
co™s ongoing efforts to elevate the practice of pharmacy both 
internally and externally. 
 At this time, we will not be requiring a change in our current 
day to day casual attire other than white lab coats.  All em-
ployees will be expected to dress in 
business casual attire
 on 
scheduled tour days.  We are currently working with our Tour 
Manager to determine a process for ensuring notice of sched-
uled tours is provided to all employees. 
 . . . . 
 As a member of our professional workforce, your cooperation 
and assistance is vital to our 
continuing success as one of the 
premier employers in the healthcare industry. 
 Shanahan advised Webb to let him know by noon of the follow-

ing day if the Union had any questions or concerns.
7  The Un-
ion did not immediately raise any concerns so the next day, 

November 20, Medco issued th
e memorandum to its employ-
ees. 
After the meeting on November 19 Webb consulted with his 
superiors about what should be 
done concerning the revisions 
to the dress code.  On December 9 the Union sent Medco a 
message that included the following: 
 After discussion with local union and international staff repre-

sentatives we have determined that your unilateral changes in 
the dress code are a mandatory subject of bargaining.  The la-

bor committee would like to meet with you next week to bar-
gain over the issue.   
 That same day Medco repl
ied in pertinent part: 
 We would be happy to sit down with you again to discuss the 
upcoming change in the Compan
y™s current dress code poli-
cy, however, we do not believe this is a mandatory subject for 
bargaining.  I will schedule a meeting for tomorrow[.] 
                                                  7 The facts concerning this meeting are based on a composite of the 
credible testimony of Shanahan, Agnew, and Webb. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  178 
Medco and the Union met on December 10 to discuss the dress 
code changes.  Medco made it 
clear that it was not there to 
bargain with the Union.  The Union raised the issue of the une-
ven temperatures at the facility 
and that parts become very hot 
in the summertime.  Medco conceded that it was difficult to 
keep certain areas cool and i
ndicated that would make short-
sleeve lab coats available to the pharmacists.  The Union also 
asked if an employee would be disciplined if the employee 
removed the lab coat because it
 was too hot.  Medco indicated 
that it did not intend to become 
ﬁwhite coat police.ﬂ  The Union 
continued to object to the dress code changes, but Medco re-
mained adamant that the changes would be implemented.  The 
Union ended the discussion at that point because no progress 
was being made.
8  At this point the collective-bargaining 
agreement that Medco and the Union had reached on December 
7 was not yet effective because it had not yet been ratified by 
the membership.  On February 12, 2010, the Union filed a 
grievance concerning the dress 
code changes, but Medco de-
nied the grievance on the basis 
that it was not timely filed. 
As explained more fully belo
w, Medco argues that it was 
privileged to implement the revi
sions in the dress code under 
the terms of the contract it had with the Guild.  The contract 
between the Guild and Medco 
expired September 1, 2009.  
That contract had a management
-rights provision that read, in 
pertinent part: 
 The promulgation and enforcement of rules and regulations 
not inconsistent with the provisions of this Agreement are 
vested in the Employer, provided that if the Guild deems any 
such rule or regulation to be inconsistent with the provisions 
of this agreement, it shall so notify the Employer.  Within 
twenty-four (24) hours of notice to such effect, the Employer 
may withdraw the rule or regulation.  Otherwise the Guild 
may submit it to settlement by the adjustment procedure of 
this Agreement but the rule or regulation shall remain in force 
pending such settlement. 
 This provision was retained in th
e contract that Medco and the 
Union negotiated in December 2009 and apparently appeared in 
the contract between the Union and Medco that preceded the 
Guild contract. 
Analysis 
Dress codes applicable to employees represented by a labor 
organization are mandatory su
bjects of bargaining.  
Yellow 
Enterprise Systems, 
342 NLRB 804, 827 (2004) (citing 
Trans-portation Enterprises, 
240 NLRB 551, 560 (1979), enfd. in 
relevant part
 630 F.2d 421 (7th Cir. 1980).  I have described 
above how on November 20, 
2009, Medco announced changes 
to the dress code effective January 1, 2010, and applicable to 
employees in the pharmacists unit.  I now conclude that on 
                                                 8 The facts concerning the Dece
mber 10 meeting are based on a 
composite of the credible portions of the testimony of Agnew, Sha-

nahan, and Webb.  Shanahan denied 
that he said that Medco was not 
there to bargain with the Union at 
the meeting.  I do not credit this 
testimony because it is contradict
ed by Webb™s testimony, Agnew™s 
testimony and Webb™s notes of the mee
ting.  I also note that Agnew™s 
message to the Union that preceded the meeting indicated that Medco 
felt that the dress code changes 
were not a bargainable subject. 
November 19, when Medco advised the Union of the impend-
ing changes, it presented the Union with a fait accompli; Medco 
had no intention of bargaining with the Union over the matter.  
I have also described how on December 9 Medco refused to 
bargain with the Union concerning those changes. 
Medco mounts several defenses to
 its conduct.  First, Medco 
argues that the management™s-right
 provision in the contract it 
has with the Union, described 
above, waives the Union™s right 
to bargain concerning the dress code changes.  But at the time 
Medco™s obligation to bargain arose on November 19 that con-
tract had not yet been agreed upon by the Union.  Even on De-
cember 7 when Medco explicitly 
refused to bargain, the con-
tract was not finalized because
 the membership had not yet 
ratified it.  So at the time of the refusal to bargain there was no 
waiver by the Union.  Nor does the fact that the contract was 
made retroactive to September 1,
 2009, change that conclusion.  
This is because the mere retroactivity of the contract does not 
amount to a clear and unmistaka
ble waiver of a preexisting 
obligation to bargain.  Continuing, Medco argues that the Un-
ion agreed that it could follow
 the terms of the expired Guild 
contract, including the manageme
nt™s-right provision.  I now 
examine the evidence concerning that assertion. According to 
Agnew, Medco and the Union me
t in August shortly after the 
Union was certified and during th
at meeting she testified that 
she said; 
 ﬁYou know, look, you areŠyou, the USW, are the new repre-
sentative.  Whether you lay claim to when that happens, you 
know, you guys need to work that out, but we need to contin-
ue our business and you are the new representative, so we are 
going to work with you, we are working under the same terms 
and conditions of the contract,ﬂ and that is what they usedŠ
that is what they used even as a basis for negotiations, is the 
current Guild, at that time, the current Guild contract, is what 
we were operating under. 
 Agnew also later conceded that she did not remember what the 
Union™s secretary-treasurer, Steve Campbell, said at the meet-
ing.  She also conceded that it was possible that all the Union 
said at this meeting was that Medco had a legal obligation to 
maintain the status quo following the expiration of the contract 
with the Guild.  Shanahan testified that at this meeting: 
 [W]e did discuss, you know, that
 we would continue to follow 
(the Guild contract) until we subsequently bargained a new 
contract. 
 Webb, who was also present at 
the meeting, could not recall 
what was said concerning this i
ssue.  David Campbell, the Un-
ion™s secretary-treasurer and s
pokesperson at this meeting, 
testified that he advised Medco that it was obligated to maintain 
the status quo; he did not recall anything being discussed con-
cerning the Guild contract and denied that the Union ever 
agreed that the Guild contract should continue until the Union 
and Medco reached agreement on a new contract.  I do not 
credit the testimony of Agnew and Shanahan on this issue.  
Their testimony was ambiguous 
and their demeanor was un-
convincing.  Moreover, Medco di
d not consider itself bound to 
the terms of the expired Guild co
ntract.  On September 3, 2009, 
Agnew refused to allow the Union™s request to allow its repre-
 MEDCO HEALTH SOLUTIONS OF LAS VEGAS
, INC
.  179
sentative to conduct union busine
ss, including investigations, 
on paid time, as had been provided under the Guild contract.  I 
therefore conclude that the Union did not agree that Medco 
could continue to apply the 
management™s-right provision from 
the expired Guild contract.  Next, Medco argues that it was 
merely continuing the existing practice that allowed it to 
change work rules.  In assessing whether a past practice existed 
I note that it is Medco™s burden to prove the past practice.  
Cat-erpillar, Inc., 
355 NLRB 521, 522 (2010).  In this regard Ag-
new testified that the practice was that the Medco gave the 
Union 24-hour notice of any rule changes and if the Union did 
not object within that time 
period Medco implemented the 
changes.  She explained that practice arose as a result of the 
management™s-right pr
ovision described above.  Agnew did not 
know whether Medco made any of
 the previous changes at a 
time when there was no contract in effect. But this testimony is 
indeed puzzling because as the General Counsel and Union 
point out in their briefs, the 
management™s-right language plac-
es a 24-hour burden on Medco and not the Union.  Nor is Ag-
new™s testimony specific enough to carry Medco™s burden of 
proof on this matter.  
Caterpillar, Inc., 
supra.  Moreover, even 
if there was a past practice it would not serve to excuse Med-
co™s refusal to bargain over the matter after the Union requested 
to do so.  
Caterpillar, 
id. at 523 (citing 
Owens-Corning Fiber-
glass, 282 NLRB 609 (1987).  Finally, Medco seeks to excuse 
its failure to bargain by arguing 
that it subsequently bargained 
to impasse with the Union on the dress code revisions.  But it is 
axiomatic that no good-faith bargaining impasse can exist in the 
face of prior unremedied refusal-to-bargain violations on the 
subject of the impasse.  Having
 rejected Medco™s defenses, I 
find that Medco violated Section 8(a)(5) and (1) by changing 
the dress code rules without first allowing the Union an oppor-
tunity to bargain on the matter. 
CONCLUSIONS OF 
LAW 1.  Respondent has engaged in 
unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(1) and Sec-
tion 2(6) and (7) of the Act by 
(a) Prohibiting employees from w
earing clothing that display 
messages that protest working conditions. 
(b) Inviting employees to quit their employment in response 
to their protest of working conditions. 
(c) Maintaining overly broad work rules that prohibit em-
ployees from wearing clothing with messages that are provoca-
tive, insulting, or confrontational. 
2.  Respondent has engaged in 
unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act by changing the dress code 
rules without first allowing the 
Union an opportunity to bargain 
on the matter. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. I ha
ve concluded that Medco unlaw-
fully maintained overly broad work rules that prohibit employ-
ees from wearing clothing with messages that are provocative, 
insulting, or confrontational.  I shall therefore order Medco to 
rescind the unlawful rules and notify its employees in writing 

that it has done so.  I have concluded that Medco unlawfully 
changed the dress code rules without first allowing the Union 
an opportunity to bargain on the matter.  I shall therefore re-
quire Medco, upon request of 
the Union, to rescind those 
changes.  In his brief the Gene
ral Counsel requests that Medco 
be ordered to also post a notice
 by electronic means.  I con-
clude, however, that the record in this case is not sufficiently 
developed on this point to justify the imposition of this addi-
tional remedy. 
[Recommended Order omitted from publication.] 
 